     Case 3:19-cv-00403-MMD-WGC Document 10 Filed 12/28/20 Page 1 of 3



1                                 UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3
       JAMAL DAMON HENDRIX,                                   Case No. 3:19-cv-00403-MMD-WGC
4
                                             Plaintiff,                   ORDER
5               v.
6      HAROLD WICKHAM, et al.,
7                                       Defendants.
8
             This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
9
      1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma
10
      pauperis. (ECF No. 1). Based on the financial information provided, the Court finds that
11
      Plaintiff is unable to prepay the full filing fee in this matter.
12
             The Court entered a screening order on September 28, 2020. (ECF No. 3). The
13
      screening order imposed a 90-day stay, and the Court entered a subsequent order in
14
      which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
15
      3, 6). The Office of the Attorney General has filed a status report indicating that settlement
16
      has not been reached and informing the Court of its intent to proceed with this action.
17
      (ECF No. 9).
18
             During the stay, Plaintiff also filed a motion to dismiss Defendant Christopher
19
      Rowley from this action without prejudice. (ECF No. 8.) The Court grants Plaintiff’s
20
      motion.
21
             For the foregoing reasons, IT IS ORDERED that:
22
             1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is
23
      GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
24
      the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
25
      U.S.C. § 1915(b)(2).
26
             2.      The movant herein is permitted to maintain this action to conclusion without
27
      the necessity of prepayment of any additional fees or costs or the giving of security
28

                                                          1
     Case 3:19-cv-00403-MMD-WGC Document 10 Filed 12/28/20 Page 2 of 3



1     therefor. This order granting leave to proceed in forma pauperis shall not extend to the

2     issuance and/or service of subpoenas at government expense.

3            3.     Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

4     Act, the Nevada Department of Corrections will forward payments from the account of

5     Jamal Damon Hendrix, #1083418 to the Clerk of the United States District Court, District

6     of Nevada, 20% of the preceding month's deposits (in months that the account exceeds

7     $10.00) until the full $350 filing fee has been paid for this action. The Clerk of the Court

8     will send a copy of this order to the Finance Division of the Clerk’s Office. The Clerk will

9     send a copy of this order to the attention of Chief of Inmate Services for the Nevada

10    Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

11           4.     The Clerk of the Court shall electronically SERVE a copy of this order and

12    a copy of Plaintiff’s complaint (ECF No. 4) on the Office of the Attorney General of the

13    State of Nevada by adding the Attorney General of the State of Nevada to the docket

14    sheet. This does not indicate acceptance of service.

15           5.     Service must be perfected within ninety (90) days from the date of this order

16    pursuant to Fed. R. Civ. P. 4(m).

17           6.     Subject to the findings of the screening order (ECF No. 3), within twenty-

18    one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

19    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

20    accepts service; (b) the names of the defendants for whom it does not accept service,

21    and (c) the names of the defendants for whom it is filing the last-known-address

22    information under seal. As to any of the named defendants for whom the Attorney

23    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

24    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

25    information. If the last known address of the defendant(s) is a post office box, the Attorney

26    General's Office shall attempt to obtain and provide the last known physical address(es).

27           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

28    shall file a motion identifying the unserved defendant(s), requesting issuance of a

                                                    2
     Case 3:19-cv-00403-MMD-WGC Document 10 Filed 12/28/20 Page 3 of 3



1     summons, and specifying a full name and address for the defendant(s).               For the

2     defendant(s) as to which the Attorney General has not provided last-known-address

3     information, Plaintiff shall provide the full name and address for the defendant(s).

4            8.     If the Attorney General accepts service of process for any named

5     defendant(s), such defendant(s) shall file and serve an answer or other response to the

6     complaint (ECF No. 4) within sixty (60) days from the date of this order.

7            9.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

8     entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

9     document submitted for consideration by the Court.        If Plaintiff electronically files a

10    document with the Court’s electronic-filing system, no certificate of service is required.

11    Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

12    mails the document to the Court, Plaintiff shall include with the original document

13    submitted for filing a certificate stating the date that a true and correct copy of the

14    document was mailed to the defendants or counsel for the defendants. If counsel has

15    entered a notice of appearance, Plaintiff shall direct service to the individual attorney

16    named in the notice of appearance, at the physical or electronic address stated therein.

17    The Court may disregard any document received by a district judge or magistrate judge

18    which has not been filed with the Clerk, and any document received by a district judge,

19    magistrate judge, or the Clerk which fails to include a certificate showing proper service

20    when required.

21           10.    Plaintiff’s motion to dismiss Christopher Rowley from this case without

22    prejudice (ECF No. 8) is granted.

23           11.    This case is no longer stayed.

24
             DATED THIS 28th
                        ___ day of December 2020.
25

26
                                                UNITED STATES MAGISTRATE JUDGE
27

28

                                                   3
